Citation Nr: 1215844	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-38 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss, to include consideration of an extraschedular rating.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993 and from December 1996 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied the Veteran's claim for a compensable disability rating for hearing loss of the left ear and awarded service connection for hearing loss in the right ear.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of that hearing has been associated with the claims file.  

During the Veteran's hearing, he asserted that consideration of an extraschedular evaluation is warranted in this case due to the effect of his service-connected hearing loss on his employment. The Board has accordingly recharacterized the issue on appeal to include consideration of an extraschedular evaluation.

This case was previously remanded by the Board in May 2011 for additional development.  


FINDINGS OF FACT

1.  The objective medical evidence reveals the Veteran has, at worst, Level I hearing in the right ear and Level IV hearing in the left ear.

2.  The evidence does not present an exceptional or unusual disability picture that the available schedular ratings for the Veteran's bilateral hearing loss are inadequate.


CONCLUSION OF LAW

The requirements for a compensable disability rating for bilateral hearing loss, to include consideration for an extraschedular rating, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the February 2009 rating decision, he was provided notice of the VCAA in December 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in December 2008, pertaining to the downstream disability rating and effective date elements of his claim and was furnished a statement of the case in September 2009 with subsequent readjudication in October 2010 and November 2011 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has reported his current hearing loss symptomatology and the effects on his occupation and daily living to VA examiners and has provided testimony regarding his current hearing loss disability in a January 2011 Travel Board hearing.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, adequate VA examinations and statements and testimony from the Veteran and his representative.  

The Board notes that the September 2008 VA audiology consultation provided audiometric testing, which revealed normal hearing acuity from 250 to 2000 Hertz, gradually sloping to a severe sensorineural hearing loss from 3000 to 8000 in the right ear and mild hearing loss from 250 to 1000 Hertz, sloping from a moderate hearing loss at 1500 to 2000 Hertz, then gradually sloping to a severe sensorineural hearing loss from 3000 to 8000 Hertz in the left ear, with the left ear being worse.  Speech discrimination was noted to be good at 88 percent in the right ear and fair at 76 percent in the left ear.  Although the speech reception thresholds were not included in the report by the audiologist, the Board finds that this report does not reasonably appear to contain information that would be necessary to properly decide a claim for increase of a hearing loss disability, as the speech discrimination scores contained do not indicate whether Maryland CNC speech discrimination testing was used, and as such, these speech discrimination percentages cannot be applied to the rating criteria.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); 38 C.F.R. §§ 4.2, 4.85, 4.86, 19.9(a); see also Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  Therefore, as this report does not indicate sufficient information which can be applied to the rating criteria, it is inadequate for rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also observes that the September 2008 VA audiology consult report reflects that the Veteran requested and was provided a copy of the audiogram.  The December 2008 VCAA letter provided the Veteran with notice that he may submit evidence showing his service-connected left ear hearing loss increased in severity, however, a copy of the September 2008 VA audiogram had not been received thereafter.  The Board also observes that following the September 2008 VA audiology consultation, the Veteran was provided three VA examinations in January 2009, April 2010 and May 2011 which, as discussed below, are adequate for rating purposes and provide the actual audiometric evaluation results of the Veteran's bilateral hearing loss in order to assess the current severity of his bilateral hearing loss disability in accordance with applicable legal criteria.  Thus, based on the above, the Board finds that a remand for obtaining the September 2008 VA audiometric testing results is not needed.  

The Board observes that the Veteran was provided VA audiology examinations in January 2009, April 2010 and May 2011 pursuant to his claim for increase.  These VA audiology reports indicate that the VA examiners were licensed audiologists.  Also, the reports show that the VA examiners elicited information from the Veteran concerning his history, subjective complaints and the January 2009 and May 2011 VA examiners elicited information concerning the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the January 2009, April 2010 and May 2011 VA examination reports were based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that testing.  Hence, the Board finds that the January 2009, April 2010 and May 2011 VA audiology examination reports may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2011).  Therefore, a remand is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).

The provisions of 38 C.F.R. § 4.86(a) provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

In statements presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss is worse than the noncompensable disability rating presently assigned.  

As the Veteran's claim for an increased rating was received in November 2008 pursuant to 38 C.F.R. § 3.400(o), the Board will examine the record to determine whether within the year prior to the December 2008 receipt of the application for a higher rating, it was "factually ascertainable" that an increase in disability had occurred.  

VA outpatient treatment reports from September 2008 to December 2009 reflect that the Veteran requested an evaluation for his left ear hearing aid in September 2008, was noted to have an obvious hearing defect and was referred to audiology for a consultation.  In a September 2008 VA audiology consultation, the Veteran was seen for a hearing evaluation and reported having gradually progressive hearing loss that began before entering the military in 1989 and was most prevalent in the left ear.  He also reported having a hearing aid issued in 2000 but it no longer provided any benefit.  The Veteran stated he had the most difficulty understanding what was being said at work and when background noise was present.  He worked as an electrician.  Otoscopy revealed clear ear canals bilaterally and tympanograms were consistent with normal middle ear pressure and reduced compliance.  Audiometric testing revealed normal hearing acuity from 250 to 2000 Hertz, gradually sloping to a severe sensorineural hearing loss from 3000 to 8000 in the right ear.  The left ear testing revealed mild hearing loss from 250 to 1000 Hertz, sloping from a moderate hearing loss at 1500 to 2000 Hertz, then gradually sloping to a severe sensorineural hearing loss from 3000 to 8000 Hertz with the left ear being worse.  Speech discrimination was good at 88 percent in the right ear and fair at 76 percent in the left ear.  Subsequent VA outpatient treatment reports reflect that the Veteran's hearing aids were evaluated periodically.  

At a January 2009 VA audiological examination, the Veteran reported having bilateral hearing loss with the situation of greatest difficulty being his understanding of speech heard in all situations if he was not wearing his hearing aids.  He had the most difficulty hearing at work.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
40
55
LEFT
40
35
55
80
80

The average puretone threshold was 35 decibels for the right ear and 62.5 decibels for the left ear.  Maryland CNC speech recognition scores were 92 percent in the right ear and 82 percent in the left.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, worse at the left ear, and noted tympanograms were consistent with slight restricted eardrum mobility.  

At an April 2010 VA audiological examination, the Veteran complained of bilateral hearing loss which began in 1991 when he was in the Marines.  He also reported bilateral mid-pitched tinnitus.  He denied recreational noise exposure and that he had some occupational noise exposure as an electrician working on construction sites but always wore hearing protection.  Audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
35
45
LEFT
15
10
20
80
85

The average puretone threshold was 29 decibels for the right ear and 49 decibels for the left ear.  Maryland CNC speech recognition scores were 98 percent in the right ear and 90 percent in the left.  The examiner found that the audiometric test results for the right ear showed normal hearing through 2000 Hertz with a mild to moderate sensorineural hearing loss from 3000 to 8000 Hertz and audiometric test results for the left ear showed normal hearing through 2000 Hertz dropping precipitously to a severe sensorineural hearing loss between 3000 to 8000 Hertz.  Word recognition was good bilaterally and emittance testing was consistent with essentially normal middle ear function bilaterally.  The Veteran was diagnosed with bilateral high frequency sensorineural hearing loss, worse in the left ear.  The examiner did not feel that the results indicated a hearing problem that required medical follow up or a problem, which if treated, might cause a change in the hearing threshold levels.  

At a May 2011 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
45
50
LEFT
20
20
30
70
80

The average puretone threshold was 33.75 decibels for the right ear and 50 decibels for the left ear.  Maryland CNC speech recognition scores were 94 percent in the right ear and 86 percent in the left.  The Veteran was diagnosed with bilateral sensorineural hearing loss with normal tympanograms and bilateral tinnitus.  The examiner noted that there was no condition, which if treated, might lead to a change in the hearing threshold levels and there was no need for a medical follow up for an ear or hearing problem.  She also found that the Veteran's bilateral hearing loss had significant effects on his occupation, explaining that, due to the Veteran's hearing loss, he may experience communication difficulties in less than ideal listening situations such as understanding what is said in the presence of background noise or if visual cues are absent.  The examiner also noted that the Veteran reported the necessity of utilization of hearing protection devices without hearing aids while at work and that this reduction in volume may result in more communication difficulties and that localizing the origin of the sound may also prove problematic.  There were no effects noted on the Veteran's usual daily activities.  

Applying the findings from the VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing in the right ear and Levels II to IV hearing in the left ear.  An application of all of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a 0 percent disability rating for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for a noncompensable, 0 percent disability rating.  The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time throughout the duration of the appeal and that regulation is not applicable.  

Because the law provides specific requirements in terms of puretone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 0 percent or noncompensable, utilizing the provisions of 38 C.F.R. § 4.7, is not appropriate at any time since the date of the Veteran's claim for increase for his bilateral hearing loss on November 24, 2008.  The January 2009, April 2010 and May 2011 audiological test results clearly fall within the parameters for a noncompensable, 0 percent, rating but no more for the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2011).  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements and testimony with regard to the severity of his service-connected bilateral hearing loss currently on appeal.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during his January 2011 Travel Board hearing and in the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his bilateral hearing loss and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  Particularly in this case, much of the rating criteria are based upon objective findings, and therefore, the Board affords more weight to the objective evidence in the VA examinations of record for the appeal period.  Thus, the Board has considered the Veteran's reports with respect to his current hearing loss symptoms and their effects on his activities to the extent they are applicable to the rating criteria in evaluating his disability ratings in this decision.  

The Board recognizes the Veteran's apparent dissatisfaction with the disability rating assigned.  However, pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than 0 percent at any time since the date of his claim on November 24, 2008.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Veteran's disability has been no more than 0 percent disabling since the date of his claim, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board concludes that a compensable schedular disability rating for bilateral hearing loss is not warranted at any time since the date of his claim on November 24, 2008.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

The Veteran has asserted in essence that his hearing loss has a significant effect on his employment as an electrician in that he sometimes is unable to wear his hearing aids at work when he is employed on job sites that require that he wear ear muffs or ear plugs instead, and thereby presenting a safety issue.  

However, based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence supports a finding that the Veteran's bilateral hearing loss should be rated as noncompensable, but no more, from November 24, 2008.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Additionally, the Board finds that at no point since the date of the claim has the disability picture been shown to be so exceptional or unusual as to warrant the assignment of a compensable rating from November 24, 2008, on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this case, based upon the Veteran's assertions during the January 2011 hearing that his hearing loss warranted extraschedular consideration, the Board remanded the Veteran's claim, in part, for the AMC/RO to provide the Veteran with notice of the elements of a claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and to consider whether extraschedular referral was necessary.  The RO referred the Veteran's claim to the Director of the Compensation and Pension Service for consideration of an extraschedular rating in a June 2011 memorandum.  In a September 2011 administrative review decision, the Director of the Compensation and Pension Service denied entitlement to an extraschedular rating for bilateral hearing loss.  

The Board also finds that the schedular criteria are adequate to rate the disability under consideration.  In this case, VA audiology examinations for VA compensation purposes are conducted without the use of hearing aids.  See 38 C.F.R. § 4.85 (2011).  In this regard, the findings obtained on multiple audiology examinations reveal a noncompensable level of hearing loss.  As noted, disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Further, even assuming that the schedular criteria do not contemplate this specific Veteran's symptomatology in relation to his work as an electrician which sometimes requires the use of hearing protection without the use of hearing aids, the Board finds that any purported exceptional disability picture does not exhibit other related factors such as marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  While the May 2011 VA examiner indicated generally that there were significant effects on the Veteran's occupation as the necessity of utilization of hearing protection devices while at work with a related reduction in volume may result in more communication difficulties, neither the examiner, nor the Veteran have demonstrated that, in fact, there is marked interference with employment, i.e., beyond that contemplated by the assigned noncompensable rating.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability rating for bilateral hearing loss is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


